Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 16 November 2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 16 November 2020 regarding the prior art rejection of record of at least Claim 1 have been fully considered and are persuasive. The fitting portions (23B) of Nishimura (US 20160036101 A1) corresponding to the claimed first and second protruding portions overlap with each other when viewed in a second direction perpendicular to the first direction and the axial direction (i.e. both fitting portions 23B of Nishimura are at the same height Z when viewed from the Y direction of Nishimura figure 4). However, a new ground of rejection of Claim 1 is presented below further in view of Murakami (US 20150064546 A1), of record, addressing this claim limitation.
Applicant’s arguments filed 16 November 2020 regarding the prior art rejection of record of at least Claim 15 have been considered but are not persuasive. Applicant argues that Nishimura in view of Atsushi (JP 2015099648 A) does not teach that the second portion of the terminal body includes a bulging portion that is asymmetric in the second direction when viewed in the axial direction. However, the end plate (30) of Nishimura, which is analogous to the first plate (20) of Atsushi and the claimed 
Finally, applicant’s argument that the references of record (Nishimura and Atsushi) are unrelated and therefore one of ordinary skill in the art would not have considered combining these disparate references absent impermissible hindsight is not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The references of record are both drawn to battery stack end plates, and are therefore clearly drawn to related subject matter, and applicant has not brought forth any indication that the instant claimed structure imparts any additional benefit or unexpected result over the asserted combination of references.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 2016/0036101 A1) in view of Murakami (US 20150064546 A1) and further in view of Atsushi (JP 2015-99648 A and its previously provided machine translation), all of record.
Claim 1, Nishimura teaches an energy storage apparatus, comprising: a neighboring member (spacer 2B) disposed adjacently to an energy storage device (energy storage device 1), the energy storage device including an external terminal (external terminal 11, see figure 2) protruding in a first direction (the upward Z direction of figure 4); and a terminal member (end plate 30) disposed adjacently to the neighboring member on a side opposite to the energy storage device (see figure 4), wherein the terminal member includes: a body (flat portion of end plate 30 closest to outside end of the stack) extending along the neighboring member; wherein the neighboring member includes a protruding portion (fitting portions 23B) protruding in the stacking direction of the cells (corresponding to the claimed axial direction), and wherein the protruding portion includes a tapered portion, a diameter of the tapered portion decreasing toward a distal end of the protruding portion (see figure 10, which shows that the fitting portions 23B are tapered toward a distal end).
	Nishimura further teaches that the protruding portion (fitting portions 23B) includes first and second protruding portions (see again figure 4 showing two fittings 23B), which do overlap with each other when viewed in a second direction (i.e. from the Y direction of figure 4) perpendicular to the first direction (i.e. the Z direction of figure 4) and the axial direction (i.e. the X direction of figure 4). Essentially, the fitting portions (23B) of Nishimura are at the same height in the Z direction when viewed from the Y direction of figure 4, contrary to Claim 1, which requires them to be at different heights (not overlap with each other when viewed in the second direction). However, Murakami also teaches an energy storage apparatus (see figure 2), comprising a neighboring member (insulating member 171) disposed adjacently to an energy storage device (battery cells 20), the energy storage device including an external terminal (external terminals 26) protruding in a first direction (vertically upward in figure 2), wherein the neighboring member includes a protruding portion (first engaging parts 31) protruding in in the stacking direction of the cells (corresponding to the claimed axial direction), wherein the protruding portion includes first and second protruding portions (see figure 2 showing two first engaging parts 31) 
Nishimura also does not teach a shaft portion protruding from the body toward a side opposite to the neighboring member. As such, Nishimura also does not teach the protruding portion protruding in an axial direction of the shaft portion wherein the protruding portion is inserted into the body or the neighboring member at a position where at least a portion of the protruding portion overlaps with a projection region of the shaft portion in an axial direction. The examiner notes that both in the instant application and Nishimura, the axial direction of the shaft is functionally the same as the stacking direction of the cells. However, Atsushi also teaches an energy storage apparatus (see figures 1-3) comprising an energy storage device (storage cells 11) including an external terminal (terminals 11e) protruding in a first direction (i.e. the Z direction of examiner annotated figure 1 below); and a terminal member including a body (end plate 14); and a shaft portion (bolt 22) protruding from the body toward a side opposite the energy storage device (storage cells 11) in an axial direction (i.e. in the X direction of examiner annotated figure 1 below, noting that this corresponds with the stacking direction of the cells). 

    PNG
    media_image1.png
    572
    800
    media_image1.png
    Greyscale

Regarding Claims 2 and 10-13, Nishimura further teaches that the terminal member includes a protruding portion insertion hole (insertion holes 300a) into which the protruding portion (fittings 23B) is inserted (see [0114]), but as in Claim 1, Nishimura does not teach the claimed terminal shaft portion, nor does Nishimura teach that the body includes: a first portion on which the shaft portion is mounted; and a second portion disposed in a spaced apart manner from the first portion in the axial direction in a region which overlaps with at least the shaft portion as viewed in the axial direction, wherein the protruding portion is disposed in a spaced apart manner from the first portion in the axial direction. However, in the alternative terminal member of Atsushi, the terminal member (end plate 14) includes a 
Regarding Claim 3, as in Claims 1-2, Nishimura does not teach the claimed shaft member.
However, in the alternative terminal member of Atsushi, a bolt member including a head portion (see dotted lines surrounding bolts 22 in figures 1 and 2) and the shaft portion extending from the head portion (see portion of bolts 22 protruding out from second plate 21 in figure 3) is mounted on the first portion (second metal plate 21) in a state where the shaft portion is made to pass through the body from the neighboring member side (neighboring member side interpreted to refer to the side closest to the claimed energy storage device, storage cells 11), wherein the second portion (first metal plate 20) is disposed in a spaced apart manner from the first portion (second plate 21) in the axial direction such that the head portion is positioned between the first portion and the second portion (see figure 3 and [0027] which indicates that the bolts pass through the second plate 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding Claim 4, Nishimura further teaches that the protruding portion (fitting portions 23B) is cylindrical (see figure 10).
Regarding Claim 5, Nishimura further teaches that the protruding portion (fitting portions 23B) has a bottomed cylindrical shape (see figure 10, noting that the bottom as claimed is the planar portion of outer spacer 2B).
Regarding Claim 6, Nishimura further teaches that the protruding portion (fitting portion 23B) includes a peripheral surface including a proximal portion having a circular columnar surface (see figure 10, noting that proximal portion having a columnar surface is the portion of fitting portion 23B that is closest to the planar portion of the outer spacer 2B and not tapered).
Regarding Claims 7 and 8, Nishimura further teaches that the diameter of the tapered portion (distal portion of the fitting portion 23B furthest from the planar portion of the outer spacer 2B) continuously decreases from the proximal portion to the distal end of the protruding portion (see again figure 10).
Regarding Claim 9, as in Claim 1, Nishimura does not teach the claimed shaft portion. However, in combining the neighboring member of Nishimura with the terminal member of Atsushi, one of ordinary skill in the art would be able to reasonably determine the optimal alignment of the protruding portion and the shaft portion based on the available space when fitting together the claimed neighboring member and terminal member in order to provide mechanical stability to the battery stack and prevent battery failure in the event of an impact to the battery stack as required by Claim 9. 
Regarding Claim 19, Nishimura teaches an energy storage apparatus, comprising: a neighboring member (spacer 2B) disposed adjacently to an energy storage device (energy storage device 1), the 
Nishimura further teaches that the protruding portion (fitting portions 23B) includes first and second protruding portions (see again figure 4 showing two fittings 23B), which do overlap with each other when viewed in a second direction (i.e. from the Y direction of figure 4) perpendicular to the first direction (i.e. the Z direction of figure 4) and the axial direction (i.e. the X direction of figure 4). Essentially, the fitting portions (23B) of Nishimura are at the same height in the Z direction when viewed from the Y direction of figure 4, contrary to Claim 1, which requires them to be at different heights (not overlap with each other when viewed in the second direction). However, Murakami also teaches an energy storage apparatus (see figure 2), comprising a neighboring member (insulating member 171) disposed adjacently to an energy storage device (battery cells 20), the energy storage device including an external terminal (external terminals 26) protruding in a first direction (vertically upward in figure 2), wherein the neighboring member includes a protruding portion (first engaging parts 31) protruding in in the stacking direction of the cells (corresponding to the claimed axial direction), wherein the protruding portion includes first and second protruding portions (see figure 2 showing two first engaging parts 31) which do not overlap with each other when viewed in a second direction (i.e. from the side of figure 2) in a second direction perpendicular to the first direction (i.e. vertically in figure 2) and the axial direction (i.e. the stacking direction of the cells). The neighboring member of Murakami (insulating member 171) is analogous to the neighboring member of Nishimura (spacer 2B) because its function is essentially the 
Nishimura also does not teach a shaft portion protruding from the body toward a side opposite to the neighboring member. As such, Nishimura also does not teach the protruding portion protruding in an axial direction of the shaft portion wherein the protruding portion is inserted into the body or the neighboring member at a position where at least a portion of the protruding portion overlaps with a projection region of the shaft portion in an axial direction and wherein a center of the protruding portion is displaced with respect to a center of the shaft portion as viewed in the axial direction. The examiner notes that both in the instant application and Nishimura, the axial direction of the shaft is functionally the same as the stacking direction of the cells. However, Atsushi also teaches an energy storage apparatus (see figures 1-3) comprising an energy storage device (storage cells 11) including an external terminal (terminals 11e) protruding in a first direction (i.e. the Z direction of examiner annotated figure 1 below); and a terminal member including a body (end plate 14); and a shaft portion (bolt 22) protruding from the body toward a side opposite the energy storage device (storage cells 11) in an axial direction (i.e. in the X direction of examiner annotated figure 1 below, noting that this corresponds with the stacking direction of the cells). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal member (end plate 30) of Nishimura with the terminal member (end plate 14) of Atsushi in order to prevent the end 
Regarding Claim 20, Nishimura further teaches that the protruding portion (fitting portions 23B) is cylindrical and includes a tapered portion (see figure 10, which shows that the fitting portions 23B are tapered toward a distal end of the cylindrical shape), a diameter of the tapered portion (distal portion of the fitting portion 23B furthest from the planar portion of the outer spacer 2B) decreasing from a proximal portion to the distal end of the protruding portion (see again figure 10).


Claims 15-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Atsushi.
Regarding Claim 15, Nishimura teaches an energy storage apparatus, comprising: a neighboring member (spacer 2B) disposed adjacently to an energy storage device (energy storage device 1), the energy storage device including an external terminal (external terminal 11, see figure 2) protruding in a first direction (the upward Z direction of figure 4); and a terminal member (end plate 30) disposed adjacently to the neighboring member on a side opposite to the energy storage device (see figure 4), wherein the terminal member includes: a body (flat portion of end plate 30 closest to outside end of the stack) extending along the neighboring member; wherein the neighboring member includes a protruding portion (fitting portions 23B) protruding in the stacking direction of the cells (corresponding to the claimed axial direction), wherein the body includes a bulging portion, bulging towards the 
Nishimura does not teach a shaft portion protruding from the body toward a side opposite to the neighboring member. As such, Nishimura also does not teach the protruding portion protruding in an axial direction of the shaft portion wherein the protruding portion is inserted into the body or the neighboring member at a position where at least a portion of the protruding portion overlaps with a projection region of the shaft portion in an axial direction and wherein a center of the protruding portion is displaced with respect to a center of the shaft portion as viewed in the axial direction. The examiner notes that both in the instant application and Nishimura, the axial direction of the shaft is functionally the same as the stacking direction of the cells. Further, although the end plate (30) of Nishimura is analogous to the claimed terminal body second portion, Nishimura does not teach that the terminal body includes: a first portion on which the shaft portion is mounted (i.e. an outermost plate); and a second portion (i.e. the terminal plate closest to the cell stack) disposed in a spaced apart manner from the first portion in the axial direction in a region which overlaps with at least the shaft portion as viewed in the axial direction, wherein the protruding portion is disposed in a spaced apart manner from the first portion in the axial direction. However, Atsushi also teaches an energy storage apparatus (see figures 1-3) comprising an energy storage device (storage cells 11) including an external terminal (terminals 11e) protruding in a first direction (i.e. the Z direction of examiner annotated figure 1 below); and a terminal member including a body (end plate 14); and a shaft portion (bolt 22) protruding from the body toward a side opposite the energy storage device (storage cells 11) in an axial direction (i.e. in 
Regarding Claim 16, wherein the protruding portion includes a tapered portion, a diameter of the tapered portion decreasing toward a distal end of the protruding portion (see figure 10, which shows that the fitting portions 23B are tapered toward a distal end).
Regarding Claim 17, Nishimura further teaches that the protruding portion (fitting portions 23B) is cylindrical and includes a peripheral surface including a proximal portion having a circular columnar 
Regarding Claim 18, Nishimura further teaches that the protruding portion includes a tapered portion, a diameter of the tapered portion decreasing from the proximal portion to a distal end of the protruding portion (see figure 10, which shows that the fitting portions 23B are tapered toward a distal end).
Regarding Claim 21, Nishimura further teaches that, when viewed in the axial direction (i.e. the x direction of figure 4 and the stacking direction of the cells), a shape of the bulging portion (pressure contact portion 300) is different on opposing sides of a centerline of the second portion in the first direction (i.e. in the Z direction) (see figure 1 which shows that the end plate 30 pressure contact portion 300 is asymmetric across the a centerline drawn in the vertical Z direction when viewed from the front, i.e. the axial direction).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518.  The examiner can normally be reached on Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723